                                           Case 3:20-cv-01576-CRB Document 6 Filed 06/11/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PETER JOHN ARENDAS, #36554,                          Case No. 20-cv-01576-CRB (PR)
                                   8                     Plaintiff,                           ORDER OF DISMISSAL
                                   9              v.                                          (ECF No. 4)

                                  10     DIANNE ASHLOCK,
                                  11                     Defendant(s).

                                  12          On April 10, 2020, the court denied plaintiff’s application to proceed in forma pauperis
Northern District of California
 United States District Court




                                  13   (IFP) in connection with this pro se prisoner action for damages for alleged preparation of invalid

                                  14   Washington state warrant that led to false arrest in California because plaintiff: (1) has had three or

                                  15   more prior prisoner actions dismissed by a federal court on the grounds that they are frivolous,

                                  16   malicious or fail to state a claim upon which relief may be granted, and (2) is not seeking relief

                                  17   from a danger of serious physical injury which was imminent at the time of filing. Apr. 10, 2020

                                  18   Order (ECF No. 3) at 1-2 (applying 28 U.S.C. § 1915(g)). But under the law of the circuit, the

                                  19   court afforded plaintiff 28 days to show cause why § 1915(g) does not bar IFP status for him or

                                  20   pay the requisite $ 400.00 filing fee. The court made clear that failure to show cause or pay the

                                  21   requisite $ 400.00 filing fee within the designated time would result in the dismissal of this action

                                  22   without prejudice to bringing it in a new paid complaint. Id. at 2.

                                  23          On April 27, 2020, plaintiff filed a motion arguing that the prior prisoner case dismissals of

                                  24   his cited by the court in its April 10, 2020 order should not count as strikes under § 1915(g)

                                  25   because they occurred back in 2010 when he was “unlearned” in the law. ECF No. 4 at 2.

                                  26   Plaintiff adds that the “3 strikes rule is for abusive reasons” and that the three cited prior prisoner

                                  27   actions of his were dismissed only for “failing to state a claim.” Id. Plaintiff’s argument is

                                  28   without merit. The unambiguous language of section 1915(g) makes clear that prior prisoner
                                           Case 3:20-cv-01576-CRB Document 6 Filed 06/11/20 Page 2 of 2




                                   1   actions dismissed for “fail[ure] to state a claim upon which relief may be granted” count as a

                                   2   strike. 28 U.S.C. § 1915(g); see Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005). And

                                   3   plaintiff’s pro se status and/or limited legal skills when he suffered these dismissals in 2010 does

                                   4   not affect whether the dismissals count as a strike under § 1915(g). See Arendas v. Vega, No.

                                   5   2:19-cv-01332-TLN-EFB, 2019 U.S. Dist. LEXIS 219383, at *3 (E.D. Cal. Dec. 20, 2019)

                                   6   (rejecting plaintiff’s same argument as here and explaining that pro se status does not affect

                                   7   analysis to determine whether prior dismissal constitutes a strike under § 1915(g)).

                                   8          Because plaintiff has three or more strikes and does not qualify for the imminent danger

                                   9   exception, § 1915(g) bars him from proceeding IFP in this action. This action therefore is

                                  10   DISMISSED without prejudice to bringing it in a new paid complaint.

                                  11          The clerk is instructed to close the file and terminate as moot the motion appearing on ECF

                                  12   as item number 4.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: June 11, 2020

                                  15                                                    ______________________________________
                                                                                        CHARLES R. BREYER
                                  16                                                    United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
